HARRELL, J.,
dissenting.
I dissent. At the expense of legal scholarship,1 I reject the Majority opinion’s result as contrary to common sense (collective bargaining agreements aside, for the moment). I pose instead the rhetorical question — what sense is to be made by the average citizen-on-the-street of a complex and lawyerly explanation why what should be an unimplicated greater “good” (protection of compulsory motor vehicle insurance) excuses an inebriated off-duty policeman, who crashed his “loaned” patrol car while on a personal trip as a consequence, from being responsible to his employer (and the taxpayers) for the cost to repair the damaged vehicle? None, I submit. Therefore, in this case, I would reverse the judgment of the Circuit Court for Montgomery County and remand the case to it -with direction to affirm the judgment of the District Court of Maryland, sitting in Montgomery County.
I agree with the Majority opinion that the County’s permissive use exclusion in its approved self-insurance guarantee should not be enforceable as a defense available to the County to an innocent third party’s, i.e., a victim’s, claims (whether impersonal injury or property damage), up to the mandatory minimum statutory coverage.2 Majority op. at 247-48, 81 A.3d at 409-10. That, in my judgment, does not invalidate, howev*254er, the exclusion (which had been approved by the Motor Vehicle Administration) for all circumstances.
Through the combination of the permissive use exclusion3 in the self-insurance guarantee and Section G, No. 2 of the collective bargaining agreement (prohibiting the operation of a personal police vehicle within four hours after an officer ingests alcohol),4 Officer Distel should find himself outside the zone of coverage for his responsibility for damage to the County vehicle he alone caused through negligence and violating (in a meaningful way) the permissive use policy. He was neither a victim nor innocent. By the combination of the two provisions, Officer Distel’s misconduct caused him to cease to be an insured, for purposes of the self-insurance guarantee, as to the County’s claim against him in this case. That being said, I would not credit the County’s argument had it sought to render Officer Distel an uninsured for violation of some of the less meaningful permitted use restrictions in the policy, especially where any such violation was not a proximate cause of the accident and resultant damages. What it comes down to (putting aside the keen legal analysis of the Majority opinion) is just common sense.
Like the Majority, but for different reasons, I would not reach the question of interpreting the collective bargaining agreement and, instead, leave it to the resumption of the arbitration of Officer Distel’s grievance.

. Had I thought there to be a prayer that a more conventionally-expressed and erudite dissent (replete with citation of "legal” authorities and the deployment of reasoning based on those authorities) might draw enough of my colleagues to my view, I would have invested the time in that pursuit. With the benefit of knowing that such a prayer would not be answered, however, I default to a more economical, plainspoken invocation of common sense merely to record my idiosyncratic views.


. That, of course, is not the question or circumstance presented by this case.


. I agree with the Majority opinion that this is an "exclusion” and is not part of an omnibus clause or a permissive use clause. Maj. op. at 249-52, 81 A.3d at 411-13.


. I disagree with the Majority opinion that the details of the use policy needed to be included in the self-insurance guarantee (Maj. op. at 242-43, 81 A.3d at 407). It was sufficient for the County to have referred in the exclusion language in the guarantee to "any applicable vehicle-use policy.”